  Case 3:19-cr-00130-MHL Document 61 Filed 12/23/19 Page 1 of 3 PageID# 525



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division

 UNITED STATES OF AMERICA                      )
                                               )
               v.                              )     CRIMINAL NO. 3:19-CR-130-MHL
                                               )
 OKELLO T. CHATRIE,                            )
                                               )
               Defendant.                      )


             GOVERNMENT’S REPLY TO DEFENDANT’S RESPONSE TO
                 STATUS UPDATE REGARDING FILING SEARCH
                    WARRANTS AT ISSUE IN THIS MATTER
       The United States of America, by its undersigned attorneys, hereby provides this Reply to

the Defendant’s Response regarding the filing of search warrants at issue in this matter

       Following the Court’s status conference on December 12, 2019, undersigned counsel

advised the defendant’s lead counsel on December 13, 2019, that the Court’s chambers would be

provided with full copies of the search warrants and returns at issue in this case. That provision

of returns included the raw data returns provided by Google in response to the State Geofence

Search Warrant.

       Accordingly, the Court has advance copies of this Geofence return data and it will be

introduced at the hearings related to the defendant’s motion for discovery and motion to suppress

relating to the Geofence. Stated simply, the United States does not agree with defense counsel’s

contention that the Court does not have this raw return data now nor its belief that the Court may

not, under these circumstances, review the matter in advance of the discovery and suppression

hearings. The contention may have been premised on the mistaken belief that the Court did not

currently have the raw return data for the Geofence State Search Warrant.

       It has never been the United States’ position that the two-hours of location history data, in
  Case 3:19-cr-00130-MHL Document 61 Filed 12/23/19 Page 2 of 3 PageID# 526



and of itself, is the type of information warranting sealing pursuant to Local Federal Criminal Rule

49(B)(1)-(3).

                                                     Respectfully submitted,

                                                     G. ZACHARY TERWILLIGER
                                                     United States Attorney

                                                     ________/s/_________________
                                                     Kenneth R. Simon, Jr.
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     Eastern District of Virginia
                                                     919 E. Main Street, Suite 1900
                                                     Richmond, VA 23219
                                                     (804) 819-5400
                                                     Fax: (804) 771-2316
                                                     Email: Kenneth.Simon2@usdoj.gov




                                                 2
  Case 3:19-cr-00130-MHL Document 61 Filed 12/23/19 Page 3 of 3 PageID# 527




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 23rd day of December, 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send an electronic

notification of such filing to the following:

       Laura Koenig
       Office of the Federal Public Defender (Richmond)
       701 E Broad Street
       Suite 3600
       Richmond, VA 23219
       Email: Laura_Koenig@fd.org

       Paul Geoffrey Gill
       Office of the Federal Public Defender (Richmond)
       701 E Broad Street
       Suite 3600
       Richmond, VA 23219
       Email: paul_gill@fd.org

       Michael William Price
       National Association of Criminal Defense Lawyers
       1660 L Street NW
       12th Floor
       Washington, DC 20036
        (202) 465-7615
       Email: mprice@nacdl.org
       PRO HAC VICE

                                                    ________/s/_________________
                                                    Kenneth R. Simon, Jr.
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    Eastern District of Virginia
                                                    919 E. Main Street, Suite 1900
                                                    Richmond, VA 23219
                                                    (804) 819-5400
                                                    Fax: (804) 771-2316
                                                    Email: Kenneth.Simon2@usdoj.gov




                                                3
